DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 38-44, and 46-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 46-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al. (US Pre-Grant Publication 2009/0227969), in view of Joshi et al. (US Pre-Grant Publication 2007/0265586).
Regarding claim 46, Jaeb et al. teaches a cover for forming a sealed space over a tissue site (See Abstract, Figs. 1-3, 18-20), the cover comprising:  
a film layer (244) comprising a first portion, a second portion, and an adhesive disposed on the first portion of the film layer [0078], 
an absorbent layer (228) configured to absorb fluid removed from the tissue site [0064]; 
a transmission layer ((224) [0059-0060], (232) [0066-0070], and/or (236) [0071]) configured to evenly distribute negative pressure generated by the pump across the wound dressing and the tissue site; and 
a wound contact layer ((222) and/or (220)) configured to contact the tissue site, the wound contact layer comprising an upper surface and a lower surface (See at least Figs. 2-3). 
Joshi et al. teaches a device and method for managing fluid removed from a wound by negative pressure (See at least Abstract) comprising a cover layer which allows for the transpiration of moisture [0033]. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device and method of Jaeb with the teachings of Joshi, to include a cover layer which transpires moisture in order to increase the amount of fluid removed from the wound before the absorbent is fully saturated. and wherein the lower surface of the wound contact layer comprises an adhesive configured to adhere the wound dressing to the skin around the tissue site.  
Regarding claim 47, Jaeb also teaches that the first portion comprises a circumferential area of the covering and the second portion comprises a central area within the circumferential area of the first portion [0078].  
Regarding claim 48, Jaeb in view of Joshi teaches the device of claim 46. Jaeb further teaches that the second portion comprises a filter being configured to permit gas but not liquid there through. Although Jaeb teaches a hydrophobic filter (240) which allows the passage of gas and prevents the passage of liquid, it is unclear from the disclosure of Jaeb if the hydrophobic filter allows for the passage of moisture vapor. Joshi et al. teaches a device and method for managing fluid removed from a wound by negative pressure (See at least Abstract) comprising a filter (i.e. at least the liquid barrier films (1036)) which are formed from microporous PTFE including Gore-Tex ® [0049-0050] (the same materials as disclosed by Applicant, and therefore interpreted to perform in the manner claimed such that moisture vapor passes and gas pass through the filter and liquids are prevented from passing through). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device and method of Jaeb with the teachings of Joshi to form the filter layer from Gore-Tex .

Claims 38-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al. (US Pre-Grant Publication 2009/0227969), in view of Joshi et al. (US Pre-Grant Publication 2007/0265586), and further in view of Mulligan (US Pre-Grant Publication 2009/0012441).
Regarding claim 38, Jaeb et al. teaches a covering for forming a sealed space over a tissue site (See at least Abstract, (Figs. 1-3, 18-20), the covering comprising: 
a cover layer (244) comprising: 
a film layer (244 being a film as it is substantially flat and thin) having a first portion (unlabeled peripheral portion [0078]) and a second portion (unlabeled central portion [0078]), wherein an adhesive is disposed on the first portion of the film layer [0078] and wherein the second portion of the film layer is free of the adhesive, and at least one aperture (260) positioned on the second portion, the at least one aperture in fluid communication with a pump (110) (See Figs. 1-3); 
an absorbent layer (228) configured to absorb fluid removed from the tissue site [0064]; 
a transmission layer ((224) [0059-0060], (232) [0066-0070], and/or (236) [0071]) configured to evenly distribute negative pressure generated by the pump across the wound dressing and the tissue site; and 
a wound contact layer ((222) and/or (220)) configured to contact the tissue site, the wound contact layer comprising an upper surface and a lower surface (See at least Figs. 2-3). Jaeb fails to teach that the film layer is configured to permit evaporation of water vapor through the second portion. 

Jaeb in view of Joshi fails to teach that the lower surface of the wound contact layer comprises an adhesive configured to adhere the wound dressing to the skin around the tissue site. Mulligan teaches adhering the wound dressing to skin surrounding the wound with a silicone adhesive provided on an underside of the wound dressing [0026]. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Jaeb with the teachings of Mulligan to provide a silicone adhesive on the wound contacting surface of the dressing in order to adhere the dressing to the wound while not irritating or sensitizing the skin as taught by Mulligan.
Regarding claim 39, Jaeb also teaches that the second portion comprises a membrane (i.e. the film layer (244) is interpreted to comprise a membrane).  
Regarding claims 40-42, Jaeb also teaches that the first portion comprises a periphery of the film, and the second portion comprises a center of the film [0078].  

Regarding claim 43, Jaeb et al. teaches a cover for forming a sealed space over a tissue site (See Abstract, Figs. 1-3, 18-20), the cover comprising:  

an absorbent layer (228) configured to absorb fluid removed from the tissue site [0064]; 
a transmission layer ((224) [0059-0060], (232) [0066-0070], and/or (236) [0071]) configured to evenly distribute negative pressure generated by the pump across the wound dressing and the tissue site; and 
a wound contact layer ((222) and/or (220)) configured to contact the tissue site, the wound contact layer comprising an upper surface and a lower surface (See at least Figs. 2-3). Jaeb fails to teach that the film layer is configured to permit evaporation of water vapor through the second portion. 
Joshi et al. teaches a device and method for managing fluid removed from a wound by negative pressure (See at least Abstract) comprising a cover layer which allows for the transpiration of moisture [0033]. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device and method of Jaeb with the teachings of Joshi, to include a cover layer which transpires moisture in order to increase the amount of fluid removed from the wound before the absorbent is fully saturated. and wherein the lower surface of the wound contact layer comprises an adhesive configured to adhere the wound dressing to the skin around the tissue site.  
Jaeb in view of Joshi fails to teach that the lower surface of the wound contact layer comprises an adhesive configured to adhere the wound dressing to the skin around the tissue site. Mulligan teaches adhering the wound dressing to skin surrounding the wound with a silicone adhesive provided on an underside of the wound dressing [0026]. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to .

Claims 38-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al. (US Pre-Grant Publication 2009/0227969), in view of Joshi et al. (US Pre-Grant Publication 2007/0265586), and Mulligan (US Pre-Grant Publication 2009/0012441), and further in view of Bougherara et al. (US Pre-Grant Publication 2010/0168633).
Regarding claim 44, Jaeb in view of Joshi and Mulligan teaches the cover of claim 43, but fails to teach that the cover layer has applied to it a dotted pattern spread of adhesive. Bougherara teaches a wound dressing comprising a cover layer having a dotted pattern spread adhesive (See at least Figs. 2-4) for improving moisture vapor transpiration [0006-0007, 0151-0162] (See also unlabeled tables on p. 7-8). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device and method of Jaeb in view of Joshi with the teachings of Bougherara to provide a dotted pattern spread adhesive in order to improve MTVR as desired by Joshi and as taught by Bougherara, while still providing a cover which is adhesive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.